CONCURRING OPINION.
STURGIS, J.
— I concur fully on the question of contributory negligence being one for the jury. On the question of damages, the petition, the evidence admitted and the instructions given are in accord with my views of the proper construction of section 5425, Revised Statutes 1909, and are not in conflict with the .last Boyd case, 249 Mo. 110, 155 S. W. 13), and no question of waiver by failing to make proper objections to the evidence or failure to ask an instruction to separately estimate the penal and compensatory damages is necessary to a proper decision of this case. Those interested may read my reasons in my concurring opinion filed in the Harshaw case, 173 Mo. App. 468, 159 S. W. 3, and in my dissenting opinion in the Johnson case, 178 Mo. App. 457, 163 S. W. 899.